Citation Nr: 1757163	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  10-40 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 20 percent for lumbar spine disability. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Shah, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to July 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In July 2012, the Veteran testified at a video conference hearing before the undersigned.  A transcript of the hearing is of record.  

This matter was remanded by the Board in July 2014 for additional development.  In a December 2016 decision, the Board granted a 20 percent rating prior to February 23, 2015, and maintained a 20 percent rating after February 23, 2015, for the Veteran's lumbar spine disability. 

In response to the December 2016 decision, the Veteran appealed the decision to the Court of Appeals for Veterans Claims (CAVC). A Joint Motion for Remand (JMR) was filed and on July 14, 2017, the CAVC issued an Order returning the case to the Board for action consistent with the JMR.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is needed before the Veteran's claim on appeal can be decided. 

In the JMR, the parties agreed that the February 2015 VA examination, which the Board relied on for the December 2016 decision, was inadequate for rating purposes.  Specifically, the VA examiner stated that he could not provide an accurate opinion regarding reduced back motion due to pain during flare-ups without resorting to mere speculation, and did not explain what information, if any, would be necessary to provide such an opinion or whether there were circumstances that would make such an opinion more feasible.  The parties agreed that the matter should be remanded for a new VA medical examination that adequately discusses why an opinion on further limitation during flare-ups was not possible and under what circumstances such an opinion would be possible.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain an addendum opinion from the VA examiner who conducted the February 2015 examination.  The electronic claims file must be made accessible to, and be reviewed by, the examiner, and the report should note that review.  If an addendum opinion is not feasible, schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the severity of disability resulting from the Veteran's service-connected degenerative joint disease of the lumbar spine.  

In the examination report, the examiner must explain why an opinion on the Veteran's reduced back motion due to pain during flare-ups was not possible and under what circumstances such an opinion would be possible.  Alternatively, if the examiner determines that an opinion on the reduced back motion during flare-ups is feasible, the examiner should provide that opinion.  All appropriate tests and studies should be performed and all findings should be set forth in detail.  In addition to discussing the range of motion, the examiner should discuss the extent, if any, of functional loss of use of the lumbar spine due to pain/painful motion, weakness or premature fatigability, incoordination, limited or excess movement, etc. 

2.  Then, readjudicate the claim on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow an appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Thomas H. O'Shay 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




